January 8, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals
                  JAMES RAMEY AND ELLA RAMEY, Appellants

NO. 14-11-01109-CV                     V.

   BANK OF AMERICA, N.A. AND BAC HOME LOANS SERVICING, L.P.
    F/K/A COUNTRYWIDE HOME LOANS SERVICING, L.P., Appellees
                     ____________________


      This cause, an appeal from the judgment in favor of appellees, Bank of
America, N.A. and BAC Home Loans Servicing, L.P. F/K/A Countrywide Home
Loans Servicing, L.P., signed September 22, 2011, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellants, James Ramey and Ella Ramey, jointly and severally, to
pay all costs incurred in this appeal. We further order this decision certified below
for observance.